Dismissed in Part, Affirmed in Part, and Memorandum Opinion filed October
9, 2018.




                                     In the

                    Fourteenth Court of Appeals

                              NO. 14-17-00600-CV
                              NO. 14-17-00709-CV

                   KURT GODFREY CLARKE, Appellant
                                        v.

   HARRIS COUNTY, THE HARRIS COUNTY DEPARTMENT OF
  EDUCATION, THE PORT OF HOUSTON AUTHORITY OF HARRIS
 COUNTY, THE HARRIS COUNTY FLOOD CONTROL DISTRICT, THE
   HARRIS COUNTY HOSPITAL DISTRICT, CITY OF HOUSTON,
   HOUSTON INDEPENDENT SCHOOL DISTRICT, and HOUSTON
          COMMUNITY COLLEGE SYSTEM, Appellees

                   On Appeal from the 333rd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2009-30394

                 MEMORANDUM OPINION


      In May 2009, appellees Harris County, the Harris County Department of
Education, the Port of Houston Authority of Harris County, the Harris County Flood
Control District, the Harris County Hospital District, City of Houston, Houston
Independent School District, and Houston Community College System (together,
the Taxing Authorities) sought to recover delinquent ad valorem taxes from
appellant Kurt Godfrey Clarke. The trial court signed a final judgment in favor of
the Taxing Authorities in November 2011. The trial court issued a post-judgment
turnover order and appointed a receiver in August 2013. The parties subsequently
entered into a rule 11 settlement and release agreement, filed with the trial court.
The trial court issued an order supplementing the turnover and receiver order in April
2017. The trial court issued an order compelling Clarke to answer discovery,
deeming facts admitted, and ordering his appearance in July 2017. Clarke filed two
appeals, which were consolidated.

      We dismiss Clarke’s issues seeking to challenge the trial court’s November
18, 2011 final judgment and the April 18, 2017 supplemental order. We also dismiss
Clarke’s issues seeking to challenge the trial court’s July 28, 2017 order, except as
they relate to monetary sanctions. We affirm the monetary sanctions portion of the
July 28, 2017 order.

                                I.   BACKGROUND

      The Taxing Authorities filed suit against Clarke in May 2009 to recover
delinquent taxes he owed on his personal property. Clarke answered. The Taxing
Authorities filed a motion for summary judgment and attached: (1) certified
delinquent tax statement details for the account at issue for the years 1999 through
2010, with a total amount due of $37,828.33; and (2) a recovery of costs and
expenses affidavit by counsel for the Taxing Authorities. On November 18, 2011,
the trial court signed a final judgment ordering that the Taxing Authorities recover
the full amount requested from Clarke, along with one-percent monthly interest
beginning December 2011.

                                          2
       In March 2013, the Taxing Authorities filed an application for post-judgment
turnover and appointment of a receiver pursuant to section 31.002 of the Texas Civil
Practice and Remedies Code. On August 26, 2013, the trial court signed a turnover
order appointing a receiver, which ordered Clarke to turn over to the receiver various
documents, as well as “all checks, cash securities (stocks and bonds), promissory
notes, documents of title, and contracts owned by or in [his] name” until the
judgment was fully paid.

       Clarke, his counsel, the receiver, and counsel for the Taxing Authorities
entered into a rule 11 settlement and release agreement whereby Clarke agreed to
pay the 2011 final judgment in full in exchange for a release of judgment. The rule
11 agreement was filed in the trial court in February 2015.

       In February 2017, the receiver filed an application to supplement the post-
judgment turnover order and appointment of a receiver and master.1 The trial court
found that the application was justified and on April 18, 2017, signed a supplemental
order requiring turnover and appointing a receiver and master (with attached list of
items to be turned over). In June 2017, the receiver filed a second motion to compel
and to deem facts admitted.2

       On July 21, 2017, Clarke filed a notice of appeal seeking to challenge the
“post-answer summary judgment.”

       On July 26, 2017, Clarke filed a motion to set aside the hearing scheduled for
July 28, 2017, and to abate any activity by the receiver while the appeal was pending.

       1
        The record contains an additional application to supplement filed by the receiver in
September 2013. The record does not reflect that the trial court ruled on this application.
       2
         The record does not contain a first motion to compel and deem facts admitted. However,
the record does contain an order issued after a May 16, 2014 status conference, signed by Clarke,
where the trial court ordered him to comply with the turnover order and respond to the receiver’s
discovery.

                                               3
On July 28, 2017, the trial court held its hearing. During the hearing, the trial court
denied Clarke’s request to abate the proceedings and granted the receiver’s motion
to compel and deem.3 That same day, the trial court signed an order compelling
Clarke to answer discovery, deeming facts admitted, and ordering his appearance.

       On August 26, 2017, Clarke filed another notice of appeal seeking to
challenge the “oppressive” order signed on July 28, 2017.

       This court granted the Taxing Authorities’ motion to consolidate the two
appeals.4

                                      II.    ANALYSIS

       Clarke attempts to bring five issues.5 Clarke contends that: (1) the Taxing
Authorities may not pursue collection on a void judgment; (2) the Taxing Authorities
may not enforce or collect on an interlocutory judgment; (3) the Taxing Authorities’
failure to notify Clarke of the summary-judgment hearing date constituted a material
misrepresentation and violated due process; (4) the trial court abused its discretion
in making findings and deeming requests for admission without supporting
evidence; and (5) the Taxing Authorities may not properly collect taxes on behalf of
parties who did not intervene prior to judgment.

       In their brief, the Taxing Authorities request that this court dismiss Clarke’s

       3
          During the hearing, when counsel for the Taxing Authorities noted that Clarke “did file a
bill of review and it was dismissed,” the trial court responded, “Right.” The record indicates that
Clarke filed the bill in the same district court sometime in 2013. Clarke does not challenge any
ruling related to the bill in these appeals.
       4
        In addition, this court denied Clerk’s request for stay of proceedings and for consideration
of newly discovered evidence.
       5
          Clarke briefs a total of seven issues, four in appeal No. 14-17-00600-CV and three in
appeal No. 14-17-00709-CV. The first two issues appear in both briefs. Issue three appears in
No. 14-17-00600-CV. For clarity of this opinion, we renumber issue three from his brief filed in
No. 14-17-00709-CV and issue four from his brief filed in No. 14-17-00600-CV as issues four and
five, respectively.

                                                 4
appeals due to a lack of jurisdiction. We largely agree with the Taxing Authorities.

A. No jurisdiction over the November 2011 final judgment

      In his first issue, Clarke argues that the trial court erred in granting summary
judgment because he was not notified of the hearing date. In his related third issue,
Clarke argues that the Taxing Authorities’ failure to notify him of the summary-
judgment hearing constituted a material misrepresentation and denied him due
process. Essentially, Clarke contends that the November 2011 final judgment is void
based on lack of due process.

      Clarke attacks this judgment more than six years and eight months after it
issued. Only a void judgment can be collaterally attacked at any time. PNS Stores,
Inc. v. Rivera, 379 S.W.3d 267, 272 (Tex. 2012). Collateral attacks on final
judgments are “generally disallowed because it is the policy of the law to give
finality to the judgments of the courts.” Browning v. Prostok, 165 S.W.3d 336, 345
(Tex. 2005). “When attacked collaterally, a judgment is presumed valid.” PNS
Stores, 379 S.W.3d at 273 (citing Stewart v. USA Custom Paint & Body Shop, Inc.,
870 S.W.2d 18, 20 (Tex. 1994)).          “The record affirmatively demonstrates a
jurisdictional defect sufficient to void a judgment when it either: (1) establishes that
the trial court lacked subject matter jurisdiction over the suit; or (2) exposes such
personal jurisdictional deficiencies as to violate due process.” Id. at 273. “In sum,
a judgment is void if the defects in service are so substantial that the defendant was
not afforded due process.” Id. at 275 (concluding that where trial court had
jurisdiction over subject matter of plaintiff’s claims, and technical defects in service
rendered default judgment voidable, not void, defendant was not permitted to
collaterally attack judgment).

      Here, citation was served on Clarke, and Clarke answered the Taxing
Authorities’ suit. Both the motion for summary judgment and the notice of hearing
                                           5
included a certificate of service certifying that a copy was sent to counsel for Clarke
in accordance with the Texas Rules of Civil Procedure. The hearing was set for
more than 21 days after the motion. Clarke does not dispute that he was represented
by the attorney identified in the certificate of service at the pertinent time.6 Without
citation, Clarke asserts his counsel “testified that his address was Sugar Land and
not Houston and that he did not receive the notice Appellee claims to have sent.”
No testimony by Clarke’s counsel appears in the record. Clarke also asserts without
citation that counsel for the Taxing Authorities “was instructed to send all notices
to” a certain address in Houston. The appellate record does not support this
contention. Nor does the record reveal any material misrepresentation by the Taxing
Authorities.7

       Clarke points to Hubert v. Illinois State Assistance Commission, 867 S.W.2d
160, 163 (Tex. App.—Houston [14th Dist.] 1993, no writ), in support of his position.
Hubert is distinguishable because it concerned (lack of) notice of the dismissal of a
suit for want of prosecution. See id. at 163. Moreover, unlike here, the lack of any
notice in Hubert was apparent on the face of the record. See id.

       Under these circumstances, we cannot conclude that the record “affirmatively
demonstrates” a jurisdictional or due process defect sufficient to overcome the
presumption of validity of the November 18, 2011 final judgment. Therefore, Clarke


       6
        As recently as the month before the Taxing Authorities filed their motion for summary
judgment, this attorney filed a second amended answer and an emergency motion for continuance
on Clarke’s behalf.
       7
         “[W]e do not consider factual assertions that appear solely in briefs and are not supported
by the record.” Unifund CCR Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008) (per curiam)
(citing Marshall v. Hous. Auth. of San Antonio, 198 S.W.3d 782, 789 (Tex. 2006)); see Tex. R.
App. P. 38.1(g), (i) (requiring the statement of facts and argument be supported by citations to the
record). Also, as here, where an appellant appends documents not contained in the record to his
briefing, we do not consider them. See Bencon Mgmt. & Gen. Contracting, Inc. v. Boyer, Inc.,
178 S.W.3d 198, 210 (Tex. App.—Houston [14th Dist.] 2005, no pet.).

                                                 6
may not bring this collateral attack, and we lack jurisdiction over his first and third
issues.

       In his second issue, Clarke argues that the trial court erred in granting
summary judgment because he had a defense that remained pending and was not
adjudicated, and the judgment was interlocutory.8 Because we conclude that Clarke
may not collaterally attack the November 18, 2011 final judgment, we also do not
have jurisdiction to consider Clarke’s second issue.

B. April 2017 and July 2017 post-judgment orders

       In his fourth issue, Clarke argues that the trial court “erred and abused its
discretion in making findings and deeming Request[s] for Admission without
supporting evidence on April 18, 2017 and July 28, 2017.” We construe this issue
as an attack on the trial court’s orders issued on these dates.

       April 18, 2017 supplemental order. “A turnover order is a final order even if
it appoints a receiver.” Abira Med. Labs., LLC v. St. Jude Med. SC, Inc., No. 14-17-
00849-CV, 2018 WL 3911084, at *1 (Tex. App.—Houston [14th Dist.] Aug. 16,
2018, no pet. h.) (mem. op.) (citing Wilkins v. State Farm Mut. Auto. Ins. Co., 58
S.W.3d 176, 179–80 (Tex. App.—Houston [14th Dist.] 2001, no pet.)). “A turnover
order is final and appealable although it does not finally dispose of all parties and
issues because a turnover order acts as a mandatory injunction.” Id.; see Alexander
Dubose Jefferson & Townsend LLP v. Chevron Phillips Chem. Co., L.P., 540
S.W.3d 577, 582 (Tex. 2018) (per curiam).



       8
         The November 2011 final judgment stated: “This judgment finally disposes of all parties
and all claims and is appealable.” See Lewin v. Mission Bend No. 5 Homeowners Ass’n, Inc., No.
14-16-00026-CV, 2017 WL 2959653, at *2 (Tex. App.—Houston [14th Dist.] July 11, 2017, no
pet.) (mem. op.) (“Under Lehmann [v. Har–Con Corp., 39 S.W.3d 191 (Tex. 2001)], this language
makes clear that the judgment is final . . . .”).

                                               7
         On August 26, 2013, the trial court issued an order appointing a receiver and
ordering turnover of Clarke’s assets until the judgment in this cause was fully paid.
The August 2013 order is a turnover order in the nature of a mandatory injunction.
See Abira Med. Labs., 2018 WL 3911084, at *2. Clarke did not appeal from this
order.

         On April 18, 2017, the trial court issued an order supplementing the order
requiring turnover and appointing receiver and master. Within this order, the trial
court stated its findings that the Taxing Authorities “own[] an unsatisfied judgment
against” Clarke and that Clarke reached a payout agreement with the receiver which
he breached. The supplemental order ordered Clarke to turn over all non-exempt
funds to satisfy the judgment. The April 2017 supplemental order likewise is a
turnover order that acts as a mandatory injunction. See id.; Bahar v. Lyon Fin. Servs.,
Inc., 330 S.W.3d 379, 387 (Tex. App.—Austin 2010, pet. denied) (“[T]he court may
render a number of amended turnover orders, all of which could be final, appealable
judgments if they satisfy Schultz [v. Fifth Judicial Dist. Court of Appeals at Dallas,
810 S.W.2d 738, 740 (Tex. 1991), abrogated on other grounds by In re Sheshtawy,
154 S.W.3d 114 (Tex. 2004)]’s test by acting as mandatory injunctions.”).

         Clarke filed his initial notice of appeal on July 21, 2017, and his second notice
of appeal on August 26, 2017. Even if Clarke’s notices of appeal encompassed the
April 2017 supplemental order,9 Clarke had thirty days (until May 18, 2017) to file
a notice of appeal from this final and appealable order. See Tex. Rs. App. P. 25.1,
26.1; Alexander Dubose, 540 S.W.3d at 581–82 & 582 n.27 (“[A] judgment’s
finality determines whether an appellant invoked a court’s appellate jurisdiction by
timely filing a notice of appeal.”). Neither notice was timely because more than


         9
             Neither of Clarke’s notices of appeal mentioned the April 2017 supplemental order.

                                                   8
thirty days had elapsed. Therefore, this court lacks jurisdiction to review the April
18, 2017 supplemental order.

       July 28, 2017 order. Clarke contends that the trial court erred in its July 2017
order compelling him to answer discovery, deeming facts admitted, and ordering his
appearance because the court “ma[de] findings without supporting evidence” and
“made certain findings by taking judicial notice.”10

       The July 2017 order compels Clarke to appear and deliver to the receiver and
counsel for the Taxing Authorities the items set out in the turnover over and as
requested in requests for production and answers to interrogatories. Within its order,
the trial court also granted the Taxing Authorities’ motion to deem facts admitted
and struck Clarke’s admissions.11            “Post-judgment orders regarding discovery
disputes are not final, appealable orders over which this Court has jurisdiction.”
Bahar, 330 S.W.3d at 388; see Sintim v. Larson, 489 S.W.3d 551, 556 (Tex. App.—
Houston [14th Dist.] 2016, no pet.) (remedy to challenge interlocutory post-
judgment discovery orders ordinarily would be petition for writ of mandamus).
Therefore, we lack jurisdiction to review any of the portions of the July 2017 order
regarding the parties’ discovery disputes.12

       In addition, in his motion to compel, the receiver argued that Clarke continued
to ignore both turnover orders by refusing to turn over required documents. The
receiver also argued that Clarke’s discovery responses were either false or were


       10
           To the extent Clarke reurges his argument related to lack of due process in conjunction
with the notice of the summary-judgment hearing, we already have determined that we lack
jurisdiction to consider the November 2011 final judgment.
       11
          The July 2017 order states that “the admissions are stricken, as set out in a separate
order,” but the record does not contain any separate order striking admissions.
       12
           Clarke has not filed a petition for writ of mandamus and does not request that this court
treat his appeals as a petition for writ of mandamus.

                                                 9
given in bad faith. The receiver requested that the trial court award the receiver
reasonable fees for prosecuting his motion. Texas Rule of Civil Procedure 215.2
allows a trial court to enter just sanctions against a party for failure to comply with
a discovery order or request, including by awarding reasonable expenses such as
attorney’s fees caused by the party’s failure. See Tex. Rs. Civ. P. 215.2(b)(8), 621a
(courts are to supervise post-judgment discovery in same manner as pretrial
discovery).

       The trial court already twice had ordered Clarke to comply with the turnover
order and respond to the receiver’s discovery.13 Within the July 2017 order, the trial
court took judicial notice of the reasonable and necessary time required to prepare
and prosecute the second motion to compel and awarded $1,500 to reimburse the
receiver and $500 in attorney’s fees to the Taxing Authorities for assisting the
receiver. We have jurisdiction to review an order of monetary sanctions issued as
part of a post-judgment discovery order. See Sintim, 489 S.W.3d at 557 (citing Arndt
v. Farris, 633 S.W.2d 497, 500 n.5 (Tex. 1982), and Bahar, 330 S.W.3d at 388). We
review the award for an abuse of discretion. See id. at 558.

       On appeal, Clarke essentially argues that the fees awarded to the receiver and
the Taxing Authorities were not supported by sufficient evidence. Clarke, however,
failed to raise any objection to the sanctions award on this basis or otherwise to the
trial court. See Tex. R. App. P. 33.1(a)(1); Scott Bader, Inc. v. Sandstone Prods.,
Inc., 248 S.W.3d 802, 817–18 (Tex. App.—Houston [1st Dist.] 2008, no pet.)
(sanctioned party waived complaint where failed to object to trial court that party
awarded attorney’s fees failed to sufficiently establish such fees); Kiefer v.


       13
          See supra note 2. In the April 2017 supplemental order, the trial court issued its finding
that Clarke “ha[d] not supplemented his responses to discovery and the turnover order” and
ordered him to turn over “all documents and records” requested by the receiver.

                                                10
Continental Airlines, Inc., 10 S.W.3d 34, 41 (Tex. App.—Houston [14th Dist.] 1999,
pet. denied) (party that fails to complain of sanctions imposed and fails to ask trial
court to reconsider its actions waives complaint); Valdez v. Valdez, 930 S.W.2d 725,
728 (Tex. App.—Houston [1st Dist.] 1996, no writ) (appellant waives objections to
sanctions raised for first time on appeal). Therefore, Clarke failed to preserve any
alleged error. We overrule Clarke’s challenge to the trial court’s sanctions award.

C. Status of the Taxing Authorities as plaintiffs

       Finally, in his fifth issue,14 Clarke argues that because “all of the taxing
authorities did not participate in the litigation” by intervening “prior to judgment,”
Harris County may not properly collect taxes on their behalf. However, all the
Taxing Authorities were named as plaintiffs in the original petition:

               PLAINTIFF(S)
              This suit is brought for the recovery of delinquent ad valorem
       taxes under TEX. TAX CODE § 33.41 by the following named
       Plaintiff(s), whether one or more, each of which is a taxing unit and is
       legally constituted and authorized to impose and collect taxes on
       property:
       HARRIS COUNTY, on behalf of itself and the following county-
       wide taxing authorities, the HARRIS COUNTY DEPARTMENT
       OF EDUCATION, the PORT OF HOUSTON AUTHORITY OF
       HARRIS COUNTY, the HARRIS COUNTY FLOOD CONTROL
       DISTRICT, the HARRIS COUNTY HOSPITAL DISTRICT
       (hereinafter Harris County), CITY OF HOUSTON, HOUSTON
       INDEPENDENT SCHOOL DISTRICT and HOUSTON
       COMMUNITY COLLEGE SYSTEM.
All the Taxing Authorities also were listed as plaintiffs within the November 2011
final judgment. Accordingly, we overrule this issue.


       14
         We consider this issue only to the extent it relates to the appealable portion of the July
2017 order.

                                                11
                              III.   CONCLUSION

      We dismiss Clarke’s issues seeking to appeal from the trial court’s November
18, 2011 final judgment and the April 18, 2017 supplemental order requiring
turnover and appointing receiver and master (with attached list of items to be turned
over). We also dismiss Clarke’s issues seeking to appeal from the trial court’s July
28, 2017 order compelling him to answer discovery, deeming facts admitted, and
ordering his appearance—except to the extent the issues challenge the portion of this
order concerning monetary sanctions. Having overruled such issues, we affirm the
trial court’s award of monetary sanctions.




                                       /s/    Marc W. Brown
                                              Justice



Panel consists of Justices Busby, Brown, and Jewell.




                                         12